         Case 1:20-cv-00658-LY-SH Document 21 Filed 08/03/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ARLENDA LAWSON,                                   §
         Plaintiff                                §
                                                  §
v.                                                §              CASE NO. 1:20-CV-658-LY-SH
                                                  §
MARTA TALBERT, ET AL.,                            §
         Defendants                               §
                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

     Before the Court are Plaintiff Arlenda Lawson’s Amended Complaint (Dkt. 5) and various

Motions for Relief (Dkts. 2, 7-18). The undersigned Magistrate Judge submits this Report and

Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and

Rule 1(d) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas.

                                       I.    Background

     On July 20, 2020, the Court ordered Plaintiff to file a More Definite Statement regarding her

claims against employees of the Austin Police Department and Austin-Travis County EMS by

July 31, 2020. Dkt. 20. The Court also warned Plaintiff that failure to comply with the Court’s

Order would result in the Court recommending that her case be dismissed. Id. at 5. Plaintiff failed

to timely file a More Definite Statement and has not filed a statement as of the date of this Report

and Recommendation.

     A district court may dismiss an action sua sponte for failure to prosecute or to comply with

any order of court under Federal Rule of Civil Procedure 41(b). McCullough v. Lynaugh, 835 F.2d
        Case 1:20-cv-00658-LY-SH Document 21 Filed 08/03/20 Page 2 of 2




1126, 1127 (5th Cir. 1988). Because Plaintiff failed to abide by a Court Order and to prosecute her

case, this lawsuit should be dismissed.

                                   II.      Recommendation

   The undersigned therefore RECOMMENDS that the District Court DISMISS Arlenda

Lawson’s lawsuit without prejudice pursuant to Rule 41(b). The undersigned further

RECOMMENDS that the remaining pending motions in this case (Dkts. 2, 7-18) are

DISMISSED as moot.

                                         III.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on August 3, 2020.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
